EXHIBIT 10.1


 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of May 26th,
2015 by and among ChinaNet Online Holdings, Inc., a Nevada corporation (NASDAQ:
CNET) (the “Company”), and Dongsys Innovation (Beijing) Technology Development
Co., Ltd. 东电创新(北京)科技发展股份有限公司 (the “Purchaser”).
 
ARTICLE I
 
Purchase and Sale of Common Stock
 
Section 1.1 Purchase and Sale of Common Stock. Upon the following terms and
conditions, the Company is offering to the Purchaser 1,000,000 shares of common
stock (the “Shares”).
 
Section 1.2 Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchaser agrees to
purchase the Shares for $1.25 per Share (the “Purchase Price”) for an aggregate
purchase price of $1,250,000. The Purchaser shall pay ten percent (10%),
non-refundable guarantee payment of $125,000 of the Purchase Price within five
(5) days of the date the Agreement is signed. The Purchaser shall pay an
additional fifteen percent (15%) of the Purchase Price within thirty (30) days
of the date of the Agreement is signed. The Purchaser shall pay the remaining
seventy-five percent (75%) of the Purchase Price at the closing which shall take
place at the offices of Loeb & Loeb, LLP, 345 Park Avenue, New York, NY 10154
(the “Closing”) on the date mutually agreed by the parties (the “Closing
Date”).  Subject to the terms and conditions of this Agreement, at the Closing,
the Company shall deliver or cause to be delivered to Purchaser (x) a
certificate for the number of Shares subscribed for and (y) any other documents
required to be delivered pursuant to Article IV hereof.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1 Representations and Warranties of the Company, its Subsidiaries and
the PRC Operating Entities. The Company hereby represents and warrants to the
Purchaser on behalf of itself, its Subsidiaries (as hereinafter defined) and the
PRC Operating Entities (as hereinafter defined), as of the date hereof, as
follows:
 
(a) Organization, Good Standing and Power. Each of the Company, its Subsidiaries
and the PRC Operating Entities is a corporation or other entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization (as applicable)
and has the requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. Each of the
Company, its Subsidiaries and the PRC Operating Entities is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect (as
defined in Section 2.1(g) hereof) on the Company’s consolidated financial
condition.
 
(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and the
Lock-Up Agreement, attached hereto as Exhibit A (collectively, the “Transaction
Documents”), and to issue and sell the Shares in accordance with the terms
hereof. The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary corporate
action, and no further consent or authorization of the Company or its Board of
Directors or stockholders is required. Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
 
1

--------------------------------------------------------------------------------

 
(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof is set forth in
the Company’s filings made with the Securities and Exchange Commission (the
“Commission”). All of the issued and outstanding shares of common stock of the
Company have been duly and validly authorized. The offer and sale of all capital
stock, convertible securities, rights, warrants, or options of the Company
issued prior to the Closing complied with all applicable Federal and state
securities laws.
 
(d) Issuance of Shares. The Shares to be issued at the Closing have been duly
authorized by all necessary corporate action and the Shares, when paid for or
issued in accordance with the terms hereof, will be validly issued and
outstanding, fully paid and nonassessable and, immediately after the Closing,
the Purchaser will be the record and beneficial owners of all of such securities
and have good and valid title to all of such securities, free and clear of all
encumbrances.
 
(e) Subsidiaries. There are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Except as filed as
exhibits with the Commission, neither the Company nor any Subsidiary is party
to, nor has any knowledge of, any agreement restricting the voting or transfer
of any shares of the capital stock of any Subsidiary. For the purposes of this
Agreement, “Subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interests having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary has been duly authorized
and validly issued, and are fully paid and nonassessable.
 
(f) Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”). The Company has not provided to the
Purchaser any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than (i) with respect to the transactions contemplated by this Agreement, or
(ii) pursuant to a non-disclosure or confidentiality agreement signed by the
Purchaser. At the time of the respective filings, the Form 10-K’s and the Form
10-Q’s complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents. As of their respective filing dates, none of the Form 10-K’s or Form
10-Q’s contained any untrue statement of a material fact; and none omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g) No Material Adverse Effect. Since September 30, 2014, neither the Company,
the Subsidiaries, nor the PRC Operating Entities has experienced or suffered any
Material Adverse Effect. For the purposes of this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company, its Subsidiaries, the PRC
Operating Entities, individually, or in the aggregate and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect.
 
 
2

--------------------------------------------------------------------------------

 
(h) No Undisclosed Liabilities. Other than as set forth in the Commission
Documents, to the knowledge of the Company, neither the Company, the
Subsidiaries, nor the PRC Operating Entities has any liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s, the Subsidiaries’ and the PRC Operating
Entities’ respective businesses since September 30, 2014 and which, individually
or in the aggregate, do not or would not have a Material Adverse Effect on the
Company, the Subsidiaries or the PRC Operating Entities.
 
(i) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company, the
Subsidiaries or the PRC Operating Entities or their respective businesses,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.
 
(j) Indebtedness. The Financial Statements set forth all outstanding secured and
unsecured Indebtedness of the Company on a consolidated basis, or for which the
Company, the Subsidiaries or the PRC Operating Entities have commitments as of
the date of Financial Statements or any subsequent period that would require
disclosure. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $50,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same should be reflected in the
Company’s consolidated balance sheet (or the notes thereto), except guaranties
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company, the Subsidiaries nor
the PRC Operating Entities is in default with respect to any Indebtedness.
 
(k) Title to Assets. Each of the Company, the Subsidiaries and the PRC Operating
Entities has good and marketable title to (i) all properties and assets
purportedly owned or used by them as reflected in the Financial Statements, (ii)
all properties and assets necessary for the conduct of their business as
currently conducted, and (iii) all of the real and personal property reflected
in the Financial Statements free and clear of any Lien. All leases are valid and
subsisting and in full force and effect.
 
(l) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any PRC Operating Entity which questions the validity
of this Agreement or any of the other Transaction Documents or the transactions
contemplated hereby or any action taken or to be taken pursuant hereto or
thereto.
 
(m) Compliance with Law. The Company, the Subsidiaries and the PRC Operating
Entities have all material franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of their respective business as now being conducted by it unless the
failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(n) No Violation. The business of the Company, the Subsidiaries and the PRC
Operating Entities is not being conducted in violation of any Federal, state,
local or foreign governmental laws, or rules, regulations and ordinances of any
of any governmental entity, except for possible violations which singularly or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. The Company is not required under Federal, state, local or foreign law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Shares, in accordance with the terms hereof
(other than (x) any consent, authorization or order that has been obtained as of
the date hereof, (y) any filing or registration that has been made as of the
date hereof or (z) any filings which may be required to be made by the Company
with the Commission or state securities administrators subsequent to the
Closing).
 
 
3

--------------------------------------------------------------------------------

 
(o) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein do not and will not (i) violate any provision of the
Company’s Articles of Incorporation or Bylaws, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, pledge,
charge or encumbrance (collectively, “Lien”) of any nature on any property of
the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including Federal and state securities laws and regulations) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries are bound or affected, provided, however,
that, excluded from the foregoing in all cases are such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.
 
(p) Taxes. Each of the Company, the Subsidiaries and the PRC Operating Entities,
to the extent its applicable, has accurately prepared and filed all federal,
state and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
consolidated financial statements of the Company for all current taxes and other
charges to which the Company, the Subsidiaries or the PRC Operating Entities, if
any, is subject and which are not currently due and payable. None of the federal
income tax returns of the Company have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal, state or foreign) of any nature
whatsoever, whether pending or threatened against the Company or any subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.
 
(q) Certain Fees. No brokers fees, finder’s fees or financial advisory fees or
commissions will be payable by the Company with respect to the transactions
contemplated by this Agreement and the other Transaction Documents.
 
(r) Disclosure. Neither this Agreement nor any other documents, certificates or
instruments furnished to the Purchaser by or on behalf of the Company, the
Subsidiaries or the PRC Operating Entities in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, taken as a whole and in the light of the circumstances under
which they were made herein or therein, not false or misleading.
 
(s) Intellectual Property. Each of the Company, the Subsidiaries and the PRC
Operating Entities, owns or has the lawful right to use all patents, trademarks,
domain names (whether or not registered) and any patentable improvements or
copyrightable derivative works thereof, websites and intellectual property
rights relating thereto, service marks, trade names, copyrights, licenses and
authorizations, if any, and all rights with respect to the foregoing, if any,
which are necessary for the conduct of their respective business as now
conducted without any conflict with the rights of others, except where the
failure to so own or possess would not have a Material Adverse Effect.
 
(t) Books and Record Internal Accounting Controls. Except as may have otherwise
been disclosed in the Commission Documents, the books and records of the
Company, the Subsidiaries and the PRC Operating Entities accurately reflect in
all material respects the information relating to the business of the Company,
the Subsidiaries and the PRC Operating Entities, the location and collection of
their assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company, the Subsidiaries or the PRC Operating
Entities. Except as disclosed in the Commission Documents, the Company, the
Subsidiaries and the PRC Operating Entities maintain a system of internal
accounting controls sufficient, in the judgment of the Company, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
 
4

--------------------------------------------------------------------------------

 
(u) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company, the
Subsidiaries and the PRC Operating Entities is a party to, that a copy of which
would be required to be filed with the Commission as an exhibit to a
registration statement on Form S-1 (collectively, the “Material Agreements”) if
the Company or any subsidiary were registering securities under the Securities
Act has previously been publicly filed with the Commission in the Commission
Documents. Each of the Company, the Subsidiaries and the PRC Operating Entities
has in all material respects performed all the obligations required to be
performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect.
 
(v) Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any Subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of Subsidiaries, or any person owning any
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.
 
(w) Securities Act of 1933. Assuming the accuracy of the representations of the
Purchaser set forth in Section 2.2 hereof, the Company has complied and will
comply with all applicable federal and state securities laws in connection with
the offer, issuance and sale of the Shares hereunder. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Shares, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Shares in violation of the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Shares.
 
(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Shares, or for the
performance by the Company of its obligations under the Transaction Documents.
 
(y) Employees. Except as disclosed in the Commission Documents, neither the
Company nor any subsidiary has any collective bargaining arrangements covering
any of its employees. Since September 30, 2014 no officer, consultant or key
employee of the Company or any subsidiary whose termination, either individually
or in the aggregate, would have a Material Adverse Effect, has terminated or, to
the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any subsidiary.
 
(z) Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.
 
 
5

--------------------------------------------------------------------------------

 
(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Shares will not involve
any transaction which is subject to the prohibitions of Section 406 of ERISA or
in connection with which a tax could be imposed pursuant to Section 4975 of the
Internal Revenue Code of 1986, as amended, provided, that, if the Purchaser, or
any person or entity that owns a beneficial interest in the Purchaser, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met. As used in this Section 2.1(bb), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or any subsidiary or by any trade or business,
whether or not incorporated, which, together with the Company or any subsidiary,
is under common control, as described in Section 414(b) or (c) of the Code.
 
(bb) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof.
 
(cc) Additional PRC Representations and Warranties.
 
(i) All material consents, approvals, authorizations or licenses requisite under
PRC law for the due and proper establishment and operation of the PRC Operating
Entities have been duly obtained from the relevant PRC governmental authorities
and are in full force and effect.
 
(ii) All filings and registrations with the PRC governmental authorities
required in respect of the PRC Operating Entities and their capital structure
and operations including, without limitation, to the extent applicable, tax
bureau and customs authorities, have been duly completed in accordance with the
relevant PRC rules and regulations, except where the failure to complete such
filings and registrations does not, and would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(iii) Neither the Company, the Subsidiaries, nor any PRC Operating Entity or
affiliated entity is in receipt of any letter or notice from any relevant PRC
governmental or quasi-governmental authority notifying it of the revocation, or
otherwise questioning the validity, of any licenses or qualifications issued to
it or any subsidy granted to it by any PRC governmental authority, or the need
for compliance or remedial actions in respect of the activities carried out by
the Company or such subsidiary.
 
(iv) The PRC Operating Entities have conducted their respective business
activities within their permitted scope of business or have otherwise operated
their respective businesses in compliance with all relevant legal requirements
and with all requisite licenses and approvals granted by competent PRC
governmental authorities other than such non-compliance that do not, and would
not, individually or in the aggregate, have a Material Adverse Effect. As to
licenses, approvals and government grants and concessions requisite or material
for the conduct of any part of the PRC Operating Entities’ business which is
subject to periodic renewal, neither the Company, the Subsidiaries, nor any PRC
Operating Entity has any knowledge of any grounds on which such requisite
renewals will not be granted by the relevant PRC governmental authorities.
 
(v) The PRC Operating Entities have complied with all applicable PRC laws and
regulations in all material respects, including without limitation, laws and
regulations pertaining to welfare fund contributions, social benefits, medical
benefits, insurance, retirement benefits, pensions or the like.
 
(dd) No Additional Agreements. Neither the Company nor any of its affiliates has
any agreement or understanding with the Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.
 
(ee) Foreign Corrupt Practices Act. Neither the Company, the Subsidiaries, the
PRC Operating Entities, nor to the knowledge of the Company, the Subsidiaries,
the PRC Operating Entities any agent or other person acting on behalf of the
Company, the Subsidiaries or the PRC Operating Entities, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Shares, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any
subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) or any members of their respective management which is in
violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Company or any of
its subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
(ff) PFIC. None of the Company or any of its Subsidiaries is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.
 
(gg) OFAC. None of the Company or any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of any of the Company or any of its Subsidiaries, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any subsidiary of the
Company, joint venture partner or other Person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
 
(hh) Money Laundering Laws. The operations of each of the Company, the
Subsidiaries and the PRC Operating Entities have been conducted at all times in
compliance with the money laundering requirements of all applicable governmental
authorities and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental authority (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority or any arbitrator involving any of the Company, the
Subsidiaries or the PRC Operating Entities with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.
 
Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof:
 
(a) Organization and Good Standing of the Purchaser. If the Purchaser is an
entity, the Purchaser is a corporation, partnership or limited liability company
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform this Agreement and each of the other Transaction
Documents to which the Purchaser is a party and to purchase the Shares being
sold to it hereunder. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which the Purchaser is a party
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate, partnership or limited liability
company action, and no further consent or authorization of the Purchaser or its
Board of Directors, stockholders, partners, members, or managers, as the case
may be, is required. This Agreement and each of the other Transaction Documents
to which the Purchaser is a party has been duly authorized, executed and
delivered by the Purchaser and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with the terms hereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which the Purchaser is a party and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby or related hereto do not and will not (i) result in a violation of the
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which the Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
the Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). The Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which the Purchaser is a party or to purchase the Shares in accordance with the
terms hereof, provided, that for purposes of the representation made in this
sentence, the Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
 
7

--------------------------------------------------------------------------------

 
(d) Regulation S. The Purchaser is a “non-US person” as defined in Regulation S
and shall purchase the Shares in compliance with Regulation S.
 
(e) Acquisition for Investment. The Purchaser is acquiring the Shares solely for
its own account for the purpose of investment and not with a view to or for sale
in connection with a distribution. The Purchaser does not have a present
intention to sell the Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of the Shares to or through any
person or entity. The Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Shares and that it has been
given full access to such records of the Company, the Subsidiaries and the PRC
Operating Entities and to the officers of the Company, the Subsidiaries and the
PRC Operating Entities and received such information as it has deemed necessary
or appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company. The Purchaser further
acknowledges that it understands the risks of investing in companies domiciled
and/or which operate primarily in the PRC and that the purchase of the Shares
involves substantial risks.
 
(f) Opportunities for Additional Information. The Purchaser acknowledges that it
has had the opportunity to ask questions of and receive answers from, or obtain
additional information from, the executive officers of the Company concerning
the financial and other affairs of the Company.
 
(g) No General Solicitation. The Purchaser acknowledges that the Shares were not
offered to the Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications.
 
(h) Rule 144. The Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. The Purchaser acknowledges that the
Purchaser is familiar with Rule 144, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. The Purchaser understands that to the extent that Rule
144 is not available, the Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(i) General. The Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirements
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Shares.
 
(j) Brokers. No Purchaser has any knowledge of any brokerage or finder’s fees or
commissions that are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person or entity with respect to the transactions contemplated by this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE III
 
Covenants
 
The Company covenants with the Purchaser as follows:
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares.
 
Section 3.2 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply in all material respects, with all applicable laws, rules,
regulations and orders.
 
Section 3.3 Reporting Requirements. The Company shall comply in all respects
with its reporting and filing obligations under the Exchange Act.
 
Section 3.4 Other Agreements. The Company shall not enter into any agreement the
terms of which would restrict or impair the ability of the Company to perform
its obligations under any Transaction Document.
 
Section 3.5 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Closing but in no event later
than 9:00 A.M. Eastern Time on the first Business Day following the Closing. The
Company shall also file with the Commission, the Form 8-K describing the
material terms of the transactions contemplated hereby within four (4) Business
Days following the Closing Date.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Shares to
the Purchaser is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser in this Agreement and each of
the other Transaction Documents to which the Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price. The Purchase Price for the Shares shall have
been delivered to the Company.
 
 
9

--------------------------------------------------------------------------------

 
(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchaser is a party shall have been duly executed and delivered by the
Purchaser to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Purchase
the Shares. The obligation hereunder of the Purchaser to purchase the Shares is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Purchaser’s sole
benefit and may be waived by the Purchaser at any time in its sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all respects as of such date.
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(e) Stock Certificate. The Company shall have executed and delivered to the
Purchaser a stock certificate for the Shares.
 
(f) Resolutions. The Board of Directors of the Company shall have adopted
resolutions authorizing the transactions contemplated by this Agreement.
 
(g) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
(h) Delivery of the Transaction Documents. The Transaction Documents to which
the Company is a party shall have been duly executed and delivered by the
Company to the Purchaser.
 
ARTICLE V
 
Stock Certificate Legend
 
Section 5.1 Legend. Each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
10

--------------------------------------------------------------------------------

 
The Company agrees to reissue certificates representing any of the Shares,
without the legend set forth above if at such time, prior to making any transfer
of any such securities, such holder thereof shall give written notice to the
Company describing the manner and terms of such sale and removal as the Company
may reasonably request. Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Company will respond to any such notice from a
holder within five (5) business days. In the case of any proposed transfer under
this Section 5.1, the Company will use reasonable efforts to comply with any
such applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement.
 
ARTICLE VI
 
Indemnification
 
Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and it directors, officers, managers, partners, members,
shareholders, affiliates, agents, successors and assigns) from and against any
and all losses, liabilities, deficiencies, costs, damages and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchaser as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein. The Purchaser agrees to indemnify and hold harmless the Company and its
directors, officers, affiliates, agents, successors and assigns from and against
any and all losses, liabilities, deficiencies, costs, damages and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Company as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Purchaser
herein.
 
Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnification required by this Article
VI shall be made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the Indemnified Party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification. The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the Indemnified Party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE VII
 
Miscellaneous
 
Section 7.1 Fees and Expenses. The Company shall pay the fees and expenses of
each Party’s advisors, counsel, accountants and other experts, if any, and all
other expenses, incurred by each party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
Section 7.2 Specific Enforcement.
 
(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) Each of the Company and the Purchaser (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchaser consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. The Company hereby appoints Loeb & Loeb LLP, with
offices at 345 Park Avenue, New York, NY 10153 as its agent for service of
process in New York. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.
 
 
12

--------------------------------------------------------------------------------

 
Section 7.3 Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor the
Purchaser makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the Purchaser, and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought.
 
Section 7.4 Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:
 
If to the Company:
 
ChinaNet Online Holdings, Inc.
c/o China Net Online Media Group Limited
No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu
Tuspark, Haidian District, Beijing, 100195 China
Attention: Mr. George Chu
Tel. No.: +86-10-51600828
Fax No.: +86-10-51600328
 
with copies (which shall not constitute notice) to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention: Mitchell S. Nussbaum, Esq.
Tel. No.: (212) 407-4000
Fax No.: (212) 407-4990
 
 
13

--------------------------------------------------------------------------------

 
If to the Purchaser:
 
Dongsys Innovation (Beijing) Technology Development Co., Ltd.
 
c/o东电创新(北京)科技发展股份有限公司
No. 3 Min Zhuang Road, 3/F, Building 12B, Yu Quan Hui Gu
Tuspark, Haidian District, Beijing, 100195 China
Attention: Mr. Yang Li
Tel. No.: +86-10-51661855
Fax No.: +86-10-51661855
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 7.6 Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
Section 7.7 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchaser,
as applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, the Purchaser may
assign its rights and delegate its duties hereunder in whole or in part (i) to a
third party acquiring all or substantially all of its Shares in a private
transaction or (ii) to an affiliate, in each case, without the prior written
consent of the Company, after notice duly given by the Purchaser to the Company
provided, that no such assignment or obligation shall affect the obligations of
the Purchaser hereunder and that such assignee agrees in writing to be bound,
with respect to the transferred securities, by the provisions hereof that apply
to the Purchaser. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10 Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing
hereunder for a period of three (3) years following the Closing Date.
 
Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
 
14

--------------------------------------------------------------------------------

 
Section 7.12 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
Section 7.13 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.
 
Section 7.14 Currency. Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States Dollars. All amounts owing under this
Agreement or any Transaction Document shall be paid in US dollars. All amounts
denominated in other currencies shall be converted in the US dollar equivalent
amount in accordance with the Exchange Rate on the date of calculation.
“Exchange Rate” means, in relation to any amount of currency to be converted
into US dollars pursuant to this Agreement, the US dollar exchange rate as
published in The Wall Street Journal on the relevant date of calculation.
 
Section 7.15 Force Majeure. If the transactions under this Agreement cannot be
completed due to any political, military, government intervention or any other
force majeure causes which are out of the Company’s or the Purchaser’s control,
the pre-paid deposit should be refunded to the Purchaser.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 

 
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



       
CHINANET ONLINE HOLDINGS, INC.
       
By:    
/s/ George Chu                                                         
 
Name: George Chu
Title:   Chief  Operation Officer and Executive President





 
 
 
 
16

--------------------------------------------------------------------------------

 
COUNTERPART SIGNATURE PAGE
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby agrees to be bound by the terms and conditions of the Securities Purchase
Agreement, dated as of May 26th, 2015.



     
Dongsys Innovation (Beijing) Technology Development Co., Ltd.
东电创新(北京)科技发展股份有限公司
 
[Company Chop]
 
       
By:
/s/ Yang Li
   
Name: Yang Li (李洋)
   
Title:  President



PRINT EXACT NAME IN WHICH YOU WANT


THE SECURITIES TO BE REGISTERED


Attn:________________________________________
Address:_____________________________________
Phone No.____________________________________
Facsimile No._________________________________

 
 
 

 
 
17

--------------------------------------------------------------------------------

 
EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------



FORM OF LOCK-UP AGREEMENT
 
 
 
 
 
 
 
 
 
 

 




18 

--------------------------------------------------------------------------------